DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-23 have been canceled and new claims 24-43 have been added as requested in the preliminary amendment filed on December 4, 2019. Following the amendment, claims 24-43 are pending in the present application.

2.	Claims 24-43 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed February 28, 2020 has been considered and the references therein are of record. However, some of the references have been lined through as they are not in compliance with 37 CFR 1.98(a)(3)(i) and (ii). The references that have been lined through are foreign references that are not in the English language, and have neither (i) been provided with a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, nor (ii) been provided with a copy of the translation in English.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 26-28 and 36-38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Base claims 24 and 34, from which claims 26-28 and 36-38 depend, each recite the administration of a therapeutic peptide that “comprises an amino acid sequence with at least 70% identity to SEQ ID NO: 16”. SEQ ID NO: 16 is the peptide EHXERLKANDSLKL, wherein X is T or M. Given that the sequence is only 14 amino acids in length, this means that no more than 4 residues can vary from the sequence to still have an identity that is at least 70% (i.e., 10/14 = 71%, whereas 9/14 = 64.3%).  
However, claims 26 and 36 recite that the therapeutic peptide may comprise a substitution of at least one of residues 4, 5, 6, 7, 9, 10, 12 and/or 13. Thus, these claims encompass embodiments that are outside the scope of the claims from which they depend. 
Claims 27 and 37 recite that the therapeutic peptide comprises an amino acid sequence selected from SEQ ID NOs: 9-13 and 16. However, the amino acid sequences of SEQ ID NOs: 10, 12 and 13 are all less than 70% identical to the sequence of SEQ ID NO: 16. These claims therefore contain embodiments that are not further limiting to base claims 24 and 34.
And finally, claims 28 and 38 recite that the therapeutic peptide comprises an amino acid sequence of SEQ ID NO: 16, which given its broadest reasonable interpretation reads upon fragments or subsequences of the 14-amino acid sequence of SEQ ID NO: 16.  Such peptide fragments of SEQ ID NO: 16 broaden the scope of claims 24 and 34, and therefore are not further limiting to the subject matter claimed therein.
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the method of administering the therapeutic peptides of claims 26-28 . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 24-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2015/0366949 A1; published Dec. 24, 2015).
	Lang et al. teach a therapeutic method of treating a neurological disorder (see [0013]-[0015]), such as Alzheimer's disease (AD) (see [0016]), comprising administering a therapeutic peptide that is at least about 70%, at least about 85%, at least about 90%, or at least about 95% homologous to the amino acid sequence of SEQ ID NO: 37 (see [0008]). Note that Lang’s peptide of SEQ ID NO: 37 (EHXERLKANDSLKL, wherein X is either Thr (T) or Met (M)) is identical to the sequence of instant SEQ ID NO: 16. Thus, Lang provides for a therapeutic method that is directly on point to the therapeutic peptide and disease of present claims 24-25, 27-28, 33-35 and 37-38.
	Regarding claims 26 and 36, Lang indicates that the peptide of SEQ ID NO: 37 can include one or more conservative substitutions (see [0103]), wherein the conservative substitutions can be of amino acid residues 4E (substituted with D or Q), 5R (substituted with H, L or K), 6L (substituted with I, V or M), 7K (substituted with R or H), 9N (substituted with E or N), 12L (substituted with I, V or M), and/or 13K (substituted with R or H) (see [0104]). This disclosure is identical to the recited substitutions in instant claims 26 and 36.

	Finally, with respect to claims 32 and 41, Lang discloses that the therapeutic peptide may be administered systemically (see [0160]-[0161], [0060] and [0093]).
	Accordingly, the teachings of Lang anticipate the invention of present claims 24-41 and would be expected to inherently inhibit and/or reduce -amyloid accumulation and/or Tau aggregation in a subject as claimed.  Applicant’s attention is directed to MPEP § 2112 (II), which states, “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2015/0366949 A1; cited above) in view of John et al. (US 2015/0306122 A1; published Oct. 29, 2015).
The reasons why the teachings of Lang et al. anticipate the invention of present claims 34-41 is discussed above. In brief, Lang discloses a therapeutic method for the treatment of Alzheimer's disease (AD) in a subject comprising administering a therapeutic peptide comprising the amino acid sequence of SEQ ID NO: 37, which is identical to the instant sequence of SEQ ID NO: 16. However, Lang does not teach that 
John et al. disclose methods for treating AD and/or cognitive dysfunction in a subject comprising administering to a subject in need thereof an APP-specific BACE1 inhibitors (ASBI) (see abstract, [0016] and [0021]). John further teaches that the ASBI is administered systemically (see [0033]-[0034]), and can be co-administered in combination with a second active agent that are used to treat or prevent diseases characterized by amyloid deposits in the brain, including AD (see [0035] and [0225]).
Accordingly, it would have been obvious to have administered the therapeutic peptide of Lang in combination with the ASBI (i.e., BACE1 inhibitor) of John for the treatment of AD in a subject and thereby arrive at the presently claimed invention.  MPEP § 2144.06, section I, states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In the instant case, not only are both the therapeutic peptide of Lang and the ASBI of John taught to be useful for the treatment of AD, but John also explicitly teaches and suggests that ASBI can be administered in combination with other active agents used for treating AD. Therefore, the combined administration of both prior art agents for the treatment of a subject having AD would have been obvious and predictable.

Conclusion
7.	No claims are allowed.

8.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0226969 A1 by Masliah et al. teaches compositions comprising therapeutic peptides or polypeptides that are protein aggregation inhibitors, and therapeutic methods of administering such compositions to inhibit beta-amyloid and/or tau protein aggregation, such as for the treatment of Alzheimer's disease (see abstract, [0005] and [[0008]-[0015]). The disclosed therapeutic peptide or polypeptides may include a carrier, such as a TAT peptide (see [0019]).

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649